department of the treasury internal_revenue_service washington d c tax exempt and government entities owision number release date date uil contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in cade sec_504 ex3 we made this determination for the following reason s your representation of mobile homeowner-members liaison with management of your manufactured housing community and providing social events to the residents of your small private community do not constitute organization or operation for charitable or social welfare purposes the tact that you have abandoned activities aimed at purchasing the mobile home park does not change this conclusion because you do nat qualify for exemption as an organization described in code section donors may not deduct contributions to you under code sec_170 you must file federal_income_tax retums on the form and for the years listed above within days of this letter unless you request an extension of time to file instructions and do not send them to this office fallure to file the returns timely may result in a penalty ifyou decide to contest this determination under the declaratory_judgment provisions of code sec_7428 you must initiate a suit in the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia before the day affer the date that we maited this letter to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment filing a declaratory_judgment suit under code sec_7428 does not stay the requirement to file returns and pay taxes file the returns in accordance with their we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deteting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responshhilties and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c tax exempt and government entities disiow date date contact person identification_number contact number employer_identification_number dear we have considered your application_for recognition of exemption from federal_income_tax under sec_504 of the internal_revenue_code the cade as an organization described in sec_501 based on the information submitted we have concluded that you do not qualify for exemption under this section the basis for our conclusion is set forth below you were organized on date a as a california nonprofit public benefit corporation it appears that your original articles of incorporation article v provided for dedication of your assets to exempt purposes upan dissolution but that you deleted this provision when you amended your articles by certificate af amendment dated date b your articles of incorporation state the following specific purposes to purchase and convert x resident awned mobilehome community and to represent the resident members of x akax toa in matters of mutual concern the by-laws state similar purposes to purchase the x should it become available for sale and to represent the home owner members in issues of mutual concern between the homeowners and the owners and managers of x x ‘x is a -space manufactured mobile home community where the residents own their homes and lease the land from the owner y area is a walled community with limited access the you were organized to be in a tegally acceptable form to purchasa the park under the mobilehome residency law the owner must provide a right_of_first_refusal notice to an incorporated resident association and lenders require a borrower to be incorporated to obtain purchase funding you characterize your primary activity of time as preparing for and seeking park purchase upon purchase you plan to operate the rental park setting rents at operating costs and investing any excess income in commen areas your secondary activity of time is representing the homeowners in dealings with the park owner over issues of concer to the homeowners such as leases you will also conduct ragular meetings of residents educate residents on their rights and arrange for outside speakers on educational matters and publish a monthly newsletter you also claim to provide pot luck dinners new resident welcome functions seniors chat club regular game nights for residents and guests holiday events for children and july parade your membership is open to all manufactured mobite home owners who reside in x with the exception of those residents and their families who represent the owners and managers of the park your primary source of support is membership fees sec_504 c of the code exempts from federal_income_tax organizations that are organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 b of the regulations provides that an organization is nat organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization's assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for ane or more exempt purposes or to the federal government of to a state_or_local_government for a public purpose or would be distributed by a court to ancther organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which it was created provide that its assets would upon dissolution be distributed to its members or shareholders section big_number c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if in activities which accomplish one or more of such exempt purposes specified in sec_501 c an organization will not be so regarded if more than an insubstantiat part of its activities is not in furtherance of an exempt_purpose it engages primarily sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests revrul_65_201 1985_2_cb_170 held in relevant part that a cooperative organization that operates and maintains a housing development and provides housing facilities and maintenance services on a cooperative basis for the personal benefit of its tenant-owner members does not qualify for exemption under sec_501 of the code rev_rul 1973_2_cb_179 held not exempt under sec_504 c of the code a nonprofit organization formed to promote the common interest of tenants who resided in an apartment complex any person regularly living in the complex was eligible for membership the organization represented its member-tenants in negotiations with the management of the complex in order to secure better maintenance and services and to secure reasonable rentals the organization also provided legal representation for members as a group in litigation and before focal and federal regulatory agencies involving matters of mutual concern to the members as tenants the service reasoned that the organization operated essentially for the private benefit ofits members rather than for the common good and general welfare of the people of the community rev_rul 1974_1_cb_132 provides that a homeowners_association to qualify for exemption under saction c of the code must serve a community which bears a reasonable recognizable relationship to an area ordinarily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the a community within the meaning of sec_501 of the code and the general_public regulations is not simply an aggregation of homeowners bound together in a structured unit formed as an integral part of a plan for the development of a real_estate subdivision and the sale and purchase of homes therein although an exact delineation of the boundaries of a community contemplated by sec_5011 is not possible the term as used in that section has traditionally been construed as having reference ta a geographical unit bearing a reasonably recognizable relationship to an area ordinarily identified as a governmental subdivision of a unit or district thereat revrul_80_206 1980_2_cb_185 held exempt under sec_501 c of the code an organization formed to promote the legal rights of all tenants in a particular community and occasionally to initiate litigation to contest the validity of legislation that adversely affected tenants the service distinguished the organization in revrul_73_306 as directed primarily toward benefitting its member-tenants rather than all tenants in the community rev_proc 1996_1_cb_717 enclosed sets forth a safe_harbor under which organizations that provide low-income_housing are considered charitable as relieving the poor and distressed and a facts_and_circumstances_test that applies in determining whether the safe_harbor organizations that fall outside the safe_harbor relieve the poor and distressed requires that certain percentages of the units be occupied by residents that meet certain low- income standards and that the housing be affordable to the charitable beneficiaries in the case of rental housing this requirement will ordinarily be satisfied by the adoption of a rental policy that complies with government-imposed rental restrictions or otherwise provides for the limitation of the tenant's portion of the rent charged to ensure that the housing is affordable to low-income and very low-income residents relevant facts and ciroumstances under the facts_and_circumstances_test may include but are not limited to the following a substantially greater percentage of residents than required by the safe_harbor with incomes up to percent of the area's very low-income limit limited degree of deviation from the safe_harbor percentages limitation of a resident's portion of rent or mortgage payment to ensure that the housing is affordable to low-income and very low-income residents participation in a government housing program designed to provide affordable housing operation through a community-based board_of directors particularly if the selection process demonstrates that community groups have input into the organization’s operations the provision of additional social services affordable to the poor residents relationship with an existing 501_c_3_organization active in low-income_housing for at least five years if the existing organization demonstrates control acceptance of residents who when considered individually have unusual burdens such as extremely high medical costs which cause them to be in a condition similar to persons within the qualifying_income limits in spite of their higher incomes participation in a homeownership program designed to provide homeownership opportunities for families that cannot otherwise afford to purchase safe and decent housing existence of affordability covenants or restrictions running with the property you are not organized exclusively for exempt purposes under sec_501 c of the your stated purposes to operate a resident owned mobilehome community and to code represent the resident members of x in matters of mutual concer are not inherently charitable purposes as discussed below moreover your articles of incorporation do not dedicate your assets to exempt purposes upon dissolution as required by sec_1_501_c_3_-1 of the regulations you also are not operated exclusively for exempt purposes under sec_601 c of the code on several grounds the acquisition and operation of a mobilehome park may be a charitable activity depending on the structure of the organization and its manner of operation ‘you have not furnished sufficiently detailed information for us to determine whether such future activities would qualify as charitable under revproc_96_32 however such activity is at best a potentially charitable future activity you have current activities that are substantial in nature and are not charitable in particular your representation of homeowner members in issues of mutual concern between the homeowners and the owners of x does not further charitable purposes or promote social welfare see revrul_73_306 such activities do not benefit residents of the entire community but only residents of x purposes of sec_601 c or of the cod an organization is not operated exclusively for exempt purposes if a substantial part of its activities is not in furtherance of an exempt_purpose units is not a community for x as a mobilehorne park of accordingly you do not qualify for exemption as an organization described in sec_501 c of the code and you must file federal_income_tax retums contributions to you ara not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement will need to file a proper power_of_attorney and otherwise quality under our conference and practices requirements if you are to be represented by sameone who is not one of your officers that person ht you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory judgement or decree under this section shall nat be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the intemal revenue service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to intemal revenue service te_ge customer service p o box cincinnati oh the appropriate state ‘officials will be notified of this action in accordance with code sec_6104 when sending additional letters to us with respect to this case you will expedite their receipt by using the following address internal_revenue_service constitution ave n w washington d c if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely manager exempt_organizations technical group enclosure revproc_96_32
